 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDManufacturingWoodworkers Association of GreaterNew York,Inc.andDistrictCouncil No. 9, ofNew York City of the Brotherhood of Painters,DecoratorsandPaperhangersofAmerica,AFL-CIO,Petitioner.Case 2-UC-27November 7, 1969DECISION AND ORDER DENYINGPETITION TO CLARIFY UNITBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAUpon a petition duly filed by the Petitioner underSection 9(b) of the National Labor Relations Act,as amended, a hearing was held on various datesbetweenNovember 21, 1968, and June 18, 1969,before Haywood E. Banks, a Hearing Officer of theNational Labor Relations Board. On July 1, 1969,the Acting Regional Director for Region 2 issued anorder transferring this case to the Board. ThereaftertheEmployer, the Petitioner, and District CouncilofNew York City and Vicinity of the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, hereinafter called the Intervenor, filedtimely briefs with the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, including theb.iefs filed by the parties, the Board finds:'1.The Employer, a multiemployer bargainingassociation (hereinaftercalledtheAssociation)comprised of 45 wood products manufacturers whodo business in the Greater New York metropolitanarea, is engaged in commerce within the meaning oftheAct, and it will effectuate the purposes of theAct to assert jurisdiction herein.2.The Petitioner and the Intervenor are labororganizations within the meaning of the Act.3.Members of the Employer Association areengagedinthemanufacturingofpaneling,architecturalwoodwork, show and display cases,cabinets, desks and related products. Each of themember-employers operates a shop where it engagesin all phases of the manufacturing process from thecutting and assembling of raw materials to finishingand wiring. Some of the employer-members alsoperform installation work on the premises of thepurchasers of their products.The Intervenor contends that the petition should be dismissed for failureto conform to certain provisions in the Board's Rules and Regulations Therecord reveals that the Intervenor received sufficient notice of the mattersinvolved in this case, and in the absence of any showing of prejudice itscontention is hereby deniedFor many years the Petitioner represented "woodfinishers" employed in the shops of 21 of the 45member-employers who comprise the Association.Sinceatleast1950thePetitionerand theAssociationhavebeenpartiestoaseriesofcollective-bargaining agreements covering the "woodfinishers", the most recent of which expired in 1967.Also for many years the Association and theIntervenorhavebeenpartiestoaseriesofcollective-bargainingagreementsapplicabletoemployees in various classifications and "all otheremployees doing production work" in the shops ofall45member-employers. The record reflects thatalthough the unit represented by the Intervenor didinclude some employees who engaged at least inpart in wood finishing processes, the classification of"wood finishers" was not named in any of theIntervenor's contracts through 1967.After the expiration of their 1964-67 bargainingagreement the Petitioner and the Associationconducted numerous bargaining sessions, but wereunable to reach agreement on certain mattersincluding,among others, a provision on unionsecurity.A strike ensued, was subsequently settled,and the parties resumed negotiations, but noagreement has ever been reached. In the interim, onsome undetermined date following the expiration oftheir 1964-67 bargaining agreement, the Associationand the Intervenor entered into a new agreement forthe term 1967-70, which for the first time includedthe classification of "wood finishers."On October 31, 1968, the Petitioner filed theinstantpetitionasking the Board to clarify thebargaining unit recognized by the Association underthe terms of the Intervenor's 1967-70 contract.Insofar as we understand the Petitioner's contention,itargues that on the basis of greater skills andbargaining history the "wood finishers" employed in21ofthemember-employers'shopsareinappropriately included in the unit represented bythe Intervenor and should, accordingly, be removedfrom that unit and placed in a unit coextensive withthe bargaining unit previously represented by thePetitioner.The Employer Association and theIntervenorargue that the petition should bedismissed relying,interalia,on their currentcontract, and arguing that a question concerningrepresentation exists which cannot be resolved in aunit clarification proceeding.Upon the foregoing facts, and considering therecord as a whole, it is clear that the Petitioner'sunit clarification action is inappropriate to resolvethe dispute over representation of "wood finishers"employed in 21 shops of employer-members of theAssociation.ThePetitionerisnotcurrentlyrecognized by any of the employer-members, andinsofar as the record reflects has no contractualright to represent any of their employeesOn thecontrary, insofar as the record reflects and theBoardmay determine in this proceeding, theIntervenor is the duly recognized and contractual179NLRB No. 85 MANUFACTURING WOODWORKERS ASSOCIATION539representativeof the "wood finishers," and theproceeding now before us.2 Accordingly, we shallinstantpetitionraisesaquestionconcerningdismiss the petition.representationwhich cannot be resolved in the'Our Decision herein is not to be construed as determinative in any otherproceeding involving the conflict between the Petitioner and other partiesover the right to represent the "wood finishers,"and we intimate nofindingsor conclusions on the unfair labor practice charges currentlypending before the Regional Director for Region 2ORDERIt is hereby ordered that the Petition be, and ithereby is, dismissed.